Title: To James Madison from William Willis, 27 August 1803 (Abstract)
From: Willis, William
To: Madison, James


27 August 1803, Barcelona. His last letter informed JM that “Leonard had arriv’d here and that he was soon to take possession of the Consulate.” Has given up the office but wishes to be reinstated once his “innocence and exertions for the common interest” of his country are established. “I am inform’d every day that Mr Leonard has secret instructions to arrest me and send me to the U.S.… I know that every art has been tryed to hurt me with my friends, and the Executive of the U S.” His enemies have misrepresented his actions and “prejudiced” his partner against him. Since Leonard has arrived, however, Willis has had “a fair opportunity of proving the falsity of these people.” “I put the Enclose’d piece in the dayly paper of this City—in order to convince my Enemies that I never had a thought of leaving my Creditors in an unfair manner, all other slanders against me here are as ill founded.… I trust that I shall be able to prove the falsity of all the malicious tales that have been invented by my Enemies.”
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC 3 pp.; docketed by Wagner. For enclosure, see n. 2.



   
   Willis to JM, 25 Aug. 1803.



   
   The enclosure is a newspaper clipping consisting of a paragraph (in Spanish) informing Willis’s creditors that delays in the collection of his bills have made it impossible for him to meet his obligations and that in consequence he has resigned the office of consul and stands ready as a private individual to submit to an arrangement decided upon by his creditors.



   
   A full transcription of this document has been added to the digital edition.

